DETAILED ACTION
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “determining a minimal set of customer behavior information needed to optimize results in DLPA” and “leveraging a small footprint to gain personalized insights” (Spec: ¶ 3) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-8), Process (claims 9-16), Article of Manufacture (claims 17-20) (It is noted that ¶ 70 of Applicant’s Specification states, “A computer readable storage medium, as used herein, is not to be construed as being
transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Therefore, the claimed computer-readable medium is interpreted as excluding transitory signals.)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite:
[Claim 1]     receiving one or more customer parameters and remittance trends, wherein the one or more customer parameters comprise social media data, support data and communications data;
     accessing, via a customer account database, one or more key performance indicators (KPIs);
     accessing one or more DLPA metrics; wherein the DLPA metrics are impacted by one or more responses to a customer remittance suggestion;
     responsive to the KPI and DLPA metrics, adjusting a time window that represents a time period during which DLPA engine executes prior to updating new parameters; the step of adjusting further comprising:
          calculating a set of metrics comprising a recommendation ratio (RR) representing a ratio of a number of suggested remittances to a total number of remittances; financial recommendation ratio (FRR) representing a ratio of a total suggested remittance amounts to a total funds in remittance accounts; recommendation acceptance rate (RAR) and recommendation impact (RI);
          determining whether each of the set of metrics is considered low or high compared to a threshold value;
          responsive to a low or high determination, performing an adjusted action for each of the set of metrics wherein the action comprises one of: adjust a priority of each metric, remove at least one metric from the DLPA array, and increase the value of the time window;
     dynamically processing a plurality of transaction data, for a duration of the
adjusted time window, based on the adjusted action performed on each of the set of metrics; and
     communicating the set of remittance suggestions and financial suggestions.
[Claim 2]	wherein the set of metrics further comprises one or more customer satisfaction (CS) metrics.
[Claim 3]	wherein when RR is determined low and RI is determined low, these metrics are given a low priority and removed from the DLPA array.
[Claim 4]	wherein when CS is determined low and RR is determined low and RI is determined high, then setting the priority for these metrics to medium and increasing the value of the time window.
[Claim 5]	wherein when CS is determined low, RR is determined high and RI is determined low, then these metrics are given a low priority and removed from the
DLPA array.
[Claim 6]	wherein when CS is determined low, RR is determined high and RI is determined high, then setting the priority of these metrics to high and no change to
the time window.
[Claim 7]	wherein the DLPA metrics comprise one or more of: recommendation acceptance rate; recommendation impact; acceptance impact, financial account acceptance rate; financial recommendation impact, an array of past recommendations to the customer; support impact and communications impact.
[Claim 8]	wherein KPI represents total funds transferred; total number of transfers, total balances, total number of recipients, and total number of financial accounts.

These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to evaluating customer behavior, which is an example of marketing and managing behavior (i.e., organizing human activity). The claims also calculate specific numerical values, like ratios, thereby exemplifying mathematical concepts.
The other claim sets similarly recite details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The apparatus claims include a system for dynamically adjusting customer behavior data in dynamic lightweight personalized analytics (DLPA), the system comprising: an interface that receives one or more inputs via an enterprise payments services bus; a data store that stores and manages arrays of data structures comprising key performance indicators (KPIs), DLPA metrics and support data; a dynamic lightweight personalized analytics engine comprising a computer processor and coupled to the data store and the interface; and a communication network. The process claims include a communication network. The article of manufacture claims recite a computer-readable medium comprising instructions which, when executed by a computer, cause the computer to carry out the recited steps.
The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 69-75). A “general-purpose computer” is specifically referenced in ¶ 74 of the Specification.
Even though the independent claims recite that dynamically processing a plurality of transaction data, for a duration of the adjusted time window, based on the adjusted action performed on each of the set of metrics is to achieve memory conservation and optimal computation, it not clear how this is accomplished. For example, if simply processing less information, that is a natural result of processing a smaller amount of information as opposed to a larger amount. It is not clear what specific technological improvement, if any, is presented in the claims.
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The independent claims store and manage arrays of data structures comprising DLPA metrics; access one or more DLPA metrics; responsive to DLPA metrics, adjust a time window that represents a time period during which DLPA engine executes prior to updating new parameters; responsive to a low or high determination [of each set of metrics], remove at least one metric from the DLPA array. The Specification does not give specific guidance regarding what the dynamic lightweight personalized analytics (DLPA) entail. Paragraph 11 of the Specification states:

    PNG
    media_image2.png
    287
    616
    media_image2.png
    Greyscale


The dynamic lightweight personalized analytics (DLPA) seems to be a phrase coined by Applicant; therefore, Applicant has the burden of clearly explaining what DLPA and DLPA metrics entail.
The Specification makes reference to various metrics, but it is not clear what the significance is of putting them together and adjusting a time window (as recited in the independent claims), for example. Applicant’s disclosure provides no specific explanation as to what the DLPA methodology encompasses. There is a listing of exemplary DLPA metrics in paragraph 54 of the Specification, some of which are also recited in claims 7 and 15. There are 18 examples of DLPA metrics listed in paragraph 54 of the Specification, but it is difficult to glean a genus from these examples. It is also not clear what distinguishes the DLPA metrics from KPIs. These metrics are presented in the claims, but not integrated in any sort of meaningful analysis.
The implied threshold settings in the claims (to determine if a metric is low or high) seem arbitrary. There is no guidance as to what the thresholds signify or how they are determined, for example.
The Specification lacks guidance as to how the claimed “to achieve memory conservation and optimal computation” is achieved. At present this limitation is recited in the independent claims as part of the limitation “dynamically processing a plurality of transaction data, for a duration of the adjusted time window, based on the adjusted action performed on each of the set of metrics to achieve memory conservation and optimal computation and to further generate a set of remittance suggestions and financial suggestions.” No specific details are provided as to how “dynamically processing a plurality of transaction data, for a duration of the adjusted time window, based on the adjusted action performed on each of the set of metrics” necessarily achieves “memory conservation and optimal computation,” especially using some technological improvements beyond the known benefits of general automation.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims recite “calculating a set of metrics comprising a recommendation ratio (RR) representing a ratio of a number of suggested remittances to a total number of remittances; financial recommendation ratio (FRR) representing a ratio of a total suggested remittance amounts to a total funds in remittance accounts; recommendation acceptance rate (RAR) and recommendation impact (RI).” It is not clear if these three set of metrics are meant to be recited in the alternative or not since there is no connecting word (like “and” or “or”). For examination purposes, it will be interpreted that all three of these metrics are required to be calculated within the scope of the claim. Appropriate correction is required.
The scope of dynamic lightweight personalized analytics (DLPA) is vague and indefinite. It is not clear what qualifies such analysis as dynamic and lightweight, for example, Similarly, it is not clear which types of metrics qualify as DLPA metrics. The list of examples provided in paragraph 54 of the Specification do not provide a clear pattern of the scope of DLPA metrics. For example, it is unclear what the distinction between DLPA metrics and KPIs would be, if anything.
Appropriate correction and/or clarification is required.
Comments – re: Prior Art
In light of the rejections under 35 U.S.C. § 112(a) and (b) above, the Examiner is unclear on the metes and bounds of the claims. Nevertheless, the Examiner has not been able to find the concept of dynamic lightweight personalized analytics (DLPA) and DLPA metrics in the prior art. Even if viewed as generic performance indicators, the details of the using KPIs and specific DLPA metrics (assuming they are distinct from the claimed KPIs) in combination with details of adjusting a time that represents a time period during which DLPA engine executes prior to updating new parameters along with the following:
calculating a set of metrics comprising a recommendation ratio (RR) representing a ratio of a number of suggested remittances to a total number of remittances; financial recommendation ratio (FRR) representing a ratio of a total suggested remittance amounts to a total funds in remittance accounts; and recommendation acceptance rate (RAR) and recommendation impact (RI);
determining whether each of the set of metrics is considered low or high compared to a threshold value;
responsive to a low or high determination, performing an adjusted action for each of the set of metrics wherein the action comprises one of: adjust a priority of each metric, remove at least one metric from the DLPA array, and increase the value of the time window
is not rendered obvious in light of the prior art teachings, including teachings regarding suggestions to pay off debt and correct debt ratio problems, as seen in Brooks et al. (7,640,209) for example. 
This statement will be reevaluated once Applicant fully and persuasive addresses the outstanding rejections under 35 U.S.C. § 112(a) and (b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683